Citation Nr: 1647329	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  12-33 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Entitlement to an effective date earlier than November 30, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD), to include on the basis of a clear and unmistakable error (CUE) in the RO's October 2006, rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted, inter alia, service connection for PTSD with a 70 percent rating effective November 30, 2009.


FINDINGS OF FACT

1.  The RO received the Veteran's original claim of service connection for PTSD on April 12, 2006.

2.  In an October 2006 rating decision, the RO denied entitlement to service connection for PTSD, and the Veteran did not file a notice of disagreement (NOD) with that decision.

3.  The RO received the Veteran's petition to reopen his claim of service connection for PTSD on November 30, 2009.

4.  In an August 2010 rating decision, the RO granted entitlement to service connection for PTSD with a 70 percent rating effective November 30, 2009.

5.  The October 2006 decision constituted a reasonable exercise of judgment based on the application of extant law to the facts that were then known.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 30, 2009, for the grant of service connection for PTSD, to include whether there was CUE in the RO's October 2006 rating decision, have not been met.  38 U.S.C.A. §§ 5110, 5109A (West 2014); 38 C.F.R. §§ 3.105, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Applicable Law

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

For service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service.  38 C.F.R. § 3.400(b)(2).  Additionally, the effective date of a reopened claim is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  VA has amended the regulations to require submissions on standardized claim forms.  However, this change does not apply to the Veteran's appeal.

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).

Exceptions to the rule that allow for retroactive payments provide that if the claim is reviewed on the initiative of VA or by request of the veteran within one year from the effective date of the law or VA issue, the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).

With regard to CUE, it is established when the following conditions have been met: (1) either the correct facts were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the alleged error is "undebatable," not merely a "disagreement as to how the facts were weighed or evaluated"; and (3) the error "manifestly changed the outcome" of the prior decision.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" standard).

CUE must be pled with some degree of specificity as to what the alleged error is, and unless it is the kind of error that if true would be CUE on its face, the claimant must also give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993); see also Phillips v. Brown, 10 Vet.App. 25, 30-31 (1997).

Analysis

The Veteran contends that a date earlier that November 30, 2009, is warranted for the award of service connection for PTSD.  This includes the contention that the October 2006 rating decision contains CUE in that it did not grant service connection for PTSD.

By way of background, the Veteran filed an original claim of entitlement to service connection for PTSD in April 2006.  The RO denied the claim in an October 2006 rating decision, and the Veteran was notified of such decision later that month.  The Veteran did not submit an NOD regarding this rating decision, and new and material evidence was not received within one year after the notification.  Therefore, the October 2006 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The claims file demonstrates that the Veteran's first claim of service connection for PTSD, since the notification of the October 2006 denial, was a statement received by VA on November 30, 2009.  In that statement, the Veteran expressed his desire to reopen his PTSD service connection claim.  Private treatment records and an April 2010 VA examination report show that the Veteran has a current diagnosis of PTSD that is related to service.

After reviewing the evidence of record, the Board finds an effective date earlier than November 30, 2009, for service connection for PTSD is not warranted.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Prior to such date, the Veteran did not submit a claim concerning such issue since the final October 2006 denial.  Furthermore, VA did not receive any correspondence or evidence, formal or otherwise, earlier than November 30, 2009, (and since October 2006) that suggested that the Veteran sought benefits for PTSD.  See Brokowski, 23 Vet. App. at 84.  The preponderance of the evidence is against this theory of entitlement to an earlier effective date, and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Additionally, the Board notes that the regulations regarding service connection for PTSD were changed effective July 13, 2010.  This provision was a revision to the PTSD regulations that allowed for relaxed stressor verification underlying a PTSD diagnosis.  Specifically, such regulations provided for a stressor based on fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304 (f)(3).  However, the Veteran's grant of service connection for PTSD was not based on this relaxed stressor.  Instead, the April 2010 VA examination report specifically discussed the Veteran's combat stressor.  See 38 C.F.R. § 3.304(f)(2).  In any case, the 2010 liberalizing law is not applicable here because VA received the Veteran's claim pertaining to the instant appeal in November 2009, which is prior to such law.

Other than presenting new and material evidence as the Veteran did, the only manner in which to overcome the finality of a decision is to request revision of the decision based on CUE.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  The RO considered this theory in the adjudication of the Veteran's appeal for an earlier effective date.

The Veteran asserts that service connection should have been awarded at the time of the October 2006 rating decision.  In an August 2011 NOD and October 2012 substantive appeal, the Veteran contends that service connection for PTSD was warranted at the time of the October 2006 rating decision because his claims file included private treatment records from Dr. L.J. and DD Form 214, which supported such an award.  Additionally, in a September 2016 appellant's brief, the Veteran's representative contends that there is no record that the Veteran was ever notified of a VA examination scheduled in connection with his original April 2006 claim, which resulted in the Veteran's failure to report for such examination, and thus, VA failed in its duty to notify the Veteran.

The record that existed at the time of the October 2006 decision included a one-page private treatment record from Dr. L.J., indicating that the Veteran was treated for PTSD in March 2006.  The Board notes that an August 2006 letter indicates that VA requested treatment records from Dr. L.J. at least twice prior to issuing the October 2006 rating decision.  However, detailed treatment records from Dr. L.J. were not associated with the claims file until the Veteran submitted such records in February 2010.

Additionally, a September 2006 deferred rating decision shows that RO planned to schedule the Veteran for a VA examination in connection with his original PTSD claim.  The record also shows that such examination was scheduled to occur later in September 2006 but was canceled due to the Veteran's failure to report.

In the October 2006 rating decision, the RO denied service connection for PTSD because the available medical evidence was insufficient to confirm a link between the Veteran's PTSD and in-service stressor, notwithstanding evidence showing treatment for PTSD and evidence of combat service.

When considering CUE, the determination is to be made based on the evidence and law that existed at the time of the prior decision in question.  Russell, 3 Vet. App. at 313-14.

The Board concludes that the October 2006 decision constituted a reasonable exercise of judgment based on the application of extant law to the facts that were then known.  The RO determined that there was no nexus between the Veteran's claimed condition and his service.  Thus, even though a PTSD diagnosis existed at the time of that rating decision, there would not be CUE because the alleged error is not "undebatable," and is merely a "disagreement as to how the facts were weighed or evaluated," which cannot constitute CUE.  The RO properly applied the regulations to the facts in determining that there was no established nexus between the Veteran's service and his claimed disability.  At the least, such finding does not demonstrate undebatable error, which is the high burden for establishing CUE, because the claims file shows that the earliest evidence indicating a nexus between the Veteran's PTSD and service (Dr. L.J. treatment records), and not merely a diagnosis of PTSD, was not received by VA until February 2010.

Furthermore, although the October 2006 rating decision references a VA examination that apparently was not conducted, a failure of the duty to assist also cannot be CUE, despite his representative's argument.  See Cook v. Principi, 318 F.3d 1334, 1345-47(Fed. Cir. 2002) (holding that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record, factually correct in all other respects, is not CUE).  That is, any failure in fulfilling VA's duty to assist cannot be CUE.  See, e.g., 38 C.F.R. § 20.1403(d)(2) (pertaining to Board CUE).  In any case, the Veteran stated in the August 2011 NOD that he did not appear for the scheduled 2006 VA examination because he moved, not because of improper notification.

Accordingly, CUE was not committed in the October 2006 decision that denied service connection for PTSD, and revision of such decision based on CUE for an earlier effective date for the award of service connection for PTSD is not warranted.


ORDER

An effective date prior to November 30, 2009, for the award of service connection for PTSD, to include on the basis of CUE in the RO's October 2006, rating decision is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


